Citation Nr: 1732123	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  14-13 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a combined evaluation in excess of 40 percent for service-connected left knee disabilities.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU),


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active service from August 1951 to September 1971. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) in Oakland, California, which denied a combined evaluation in excess of 40 percent for service-connected left knee disabilities.  

In February 2017, the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.702(e) (2016).  Accordingly, the Board will proceed without further delay.

The Board finds that the issue of entitlement to service connection for a right knee disability has been raised by the record.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991); April 2015 VA disability benefits questionnaire.  This issue has not been adjudicated by the RO, and it is referred to the RO for appropriate action.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if additional action is required on his part.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected left knee disabilities are shown to be productive of severe functional loss, but not flexion functionally limited to 45 degrees, or extension functionally limited to 20 degrees, slight recurrent subluxation or lateral instability, ankylosis, a dislocated semilunar cartilage, or symptomatic removal of the semilunar cartilage.  



CONCLUSION OF LAW

The criteria for an increased rating for the Veteran's left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to a combined evaluation in excess of 40 percent for his service-connected left knee disabilities.  He argues the following: he has symptoms that include an old fracture and malunion of the medial tibial plateau, and severe deformity.  He has reported that his left knee collapses, he loses his balance at times, and he has had falls.  He cannot stand or walk for long periods of time.  He must use a knee brace to walk, and he requires a wheelchair when there is prolonged walking.  He was advised to have a total left knee replacement done, but it was determined that he was not a candidate for surgery due to the complications of non-service connected disability.  See Veteran's notice of disagreement, dated in February 2013.   

In a lay statement, dated in January 2011, the Veteran's daughter stated that the Veteran can no longer walk for long periods, that bending and stooping is painful for him, and that his knee has gone out on him while walking.  He is scheduled for a complete knee replacement, if and when he is medically cleared.  

With regard to the history of the left knee disabilities, the Veteran's service treatment records show that upon separation from service, he was noted to have a trick or locked knee due to torn collateral ligaments, with a permanent profile, and a torn left medial collateral ligament by history.  Following separation from service, in November 1972, a VA examination report showed that his diagnosis was residuals, multiple injuries, left knee, with torn medial ligaments, and degenerative arthritis.  An associated X-ray report noted moderately severe chronic hypertrophic degenerative arthritis of the left knee.  A September 1998 report from R.R., M.D., notes "severe degenerative arthritis of the left knee, particularly the medial compartment," and contains a diagnosis of advanced medial compartment osteoarthritis of the left knee.  See 38 C.F.R. § 4.1 (2016).

In December 1972, the RO granted service connection for degenerative arthritis, residuals injury left knee with torn medial lateral ligament, evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010.

The Veteran subsequently filed a claim for an increased rating.  In April 1999, the RO granted the claim, to the extent that it assigned a 20 percent rating under Diagnostic Codes 5010-5257.  

In each case, there was no appeal, and the RO's decisions became final.  See 38 U.S.C.A. § 7105(c) (West 2015).  

In December 2010, the Veteran filed a claim for an increased rating.  In August 2011, the RO granted the claim, to the extent that it assigned a 20 percent rating for status post injury left knee with torn medial lateral ligament and degenerative changes, under Diagnostic Code 5257; the RO also assigned a separate 20 percent rating for left knee severe posttraumatic tricompartmental degenerative joint disease with malunion of the medial tibial plateau (shown with loss of extension) under Diagnostic Codes 5010-5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The combined evaluation of these two disabilities is 40 percent.  See 38 C.F.R. § 4.25 (2016).  As such, the Veteran has two separate ratings for the left knee, one based on instability, and one on painful limitation of motion.

The Veteran has appealed the issue of entitlement to a combined evaluation in excess of 40 percent for his service-connected left knee disabilities. 

The RO has evaluated the Veteran's left knee severe posttraumatic tricompartmental degenerative joint disease with malunion of the medial tibial plateau (shown with loss of extension), as 20 percent disabling under Diagnostic Codes 5010-5261.  See 38 C.F.R. § 4.27 (2016) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code may be read to indicate that traumatic arthritis is the service-connected disorder, and it is rated as if the residual condition is a limitation of leg extension, under DC 5261. 

Under 38 C.F.R. § 4.71a, DC 5260, a noncompensable rating is assigned when flexion of the leg is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a noncompensable rating is assigned when extension of the leg is limited to 5 degrees; a 10 percent rating is assigned when extension of the leg is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating will be assigned for extension limited to 20 degrees;  and a 40 percent rating will be assigned for extension limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5261.

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71.  Normal extension and flexion of the knee is from 0 to 140 degrees. 

The medical evidence includes a report from P.B., M.D., dated in November 2010, which shows that on examination, the Veteran's left knee had extension limited to 15 degrees, and flexion to 90 degrees.  The assessment was severe DJD (degenerative joint disease) of the knee with old fracture malunion of the medial tibial plateau.  An associated X-ray report for the left knee contains a conclusion noting severe tricompartmental osteoarthritis of the left knee.  An associated computerized tomography (CT) scan for the left knee contains a conclusion noting severe tricompartmental osteoarthritis of the left knee with the narrowing most severe in the medial femorotibial compartment, and moderate suprapatellar joint effusion and a popliteal cyst.  

A VA examination report, dated in February 2011, shows that the examiner stated that the Veteran's claims file had not been reviewed.  The report shows that the Veteran's left knee extension was limited to 15 degrees, and flexion limited to 90 degrees.  The Veteran wears a neoprene knee brace; he was not using any external assistive devices.  The impression was severe posttraumatic tricompartmental degenerative joint disease with malunion of the medial tibial plateau.  

A VA disability benefits questionnaire (DBQ) dated in April 2015, shows that the examiner indicated that the Veteran's VA e-folder (VBMS or Virtual VA) had been reviewed.  On examination, the Veteran's left knee had full extension to 0 degrees, and flexion to 90 degrees.

An X-ray report for the left knee from Sutter Health, dated in August 2016, contains an impression noting advanced osteoarthritic changes in all three compartments of the left knee.  

With regard to DC 5260 and 5261, the criteria for a rating in excess of 20 percent for limitation of extension or a compensable rating for limitation of flexion have not been met, as the recorded ranges of motion for the left knee do not show that the Veteran has ever been found to have flexion limited to 45 degrees or extension limited to 20 degrees.  Of note, at the April 2015 VA examination, the Veteran demonstrated full extension.  That is, extension which, on its face, would not support the 20 percent rating that was assigned.

The Board notes that separate ratings for limitation of flexion and extension are not warranted, as a limitation of left knee flexion is not shown that meets the criteria for a compensable rating under DC 5260, i.e., flexion limited to 45 degrees.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005) (in which VA's General Counsel determined that separate disability ratings could be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint).  Likewise extension was not limited beyond 15 degrees.

However, the Board's analysis is not yet complete.  With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board must consider whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

The evidence shows that the Veteran was considered for a total left knee replacement as of November 2010, however, he was subsequently determined not to be a candidate for surgery, for reasons unrelated to the knee disability itself.  

The February 2011 VA examination report shows that the Veteran's symptoms were productive of pain after walking one or two blocks, or standing in one place for over 30 minutes, or attempting to bend the knee, squat, or stoop.  He wore a knee brace.  He had daily flare-ups with moderate to severe discomfort that lasted minutes.  The circumference of the Veteran's left thigh was 3/4- inch less than his right thigh, indicating atrophy.  However, there was 0 (zero) degrees of additional loss of range of motion due to pain on repetitive use, with objective findings of mild fatigability, weakness, and lack of endurance, but no incoordination.  Functional impact was mainly due to pain.  

The April 2015 VA DBQ shows that the Veteran complained of worsening pain, poor balance, and he reported falling as often as twice per month.  He denied using any medications.  He used a cane for short distances, and his family stated that he often used a wheelchair for excursions of any length.  He complained of flare-ups three times per week, during which he reduced his weight bearing.  The examiner indicated that he was limited in most activities involving weight bearing, and that he used a cane and was unable to walk any significant distance without requiring a wheelchair.  On examination, there was pain on movement, and with weight bearing.  There was no additional functional loss on repetitive movement.  Functional ability with repeated use over time, and functional ability with flare-ups, were both significantly limited due to weakness, fatigability, and incoordination.  Strength on flexion and extension was 4/5.  There was no muscle atrophy.  Upon ambulation, the knee tended to buckle laterally, in a varus fashion.  There was no ankylosis.  

Here, the Veteran has shown pain and functional limitation in his left knee.  However, repetitive motion testing was not shown to cause additional limitation of motion.  Moreover, pain was not shown to occur prior to the stopping points for range of motion with regard to either flexion or extension. 

The demonstrated limitations of motion do not approximate that which are required for more than a 20 percent rating under DC 5261 or a compensable rating for 5260.  While 38 C.F.R. § 4.59 does allow for a 10 percent rating based on pain, such a rating is only available when needed to provide at least the minimum compensable rating for the joint.  Here, the Veteran currently receives two separate and distinct compensable ratings for his left knee.     

The Board has also considered whether a rating in excess of 20 percent is warranted based on Diagnostic Code 5257.  Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  Id.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  Id.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

With regard to the possibility of a separate rating under DC 5257, Dr. P.B.'s November 2010 report states that there is no ligamentous laxity of the knee.  The February 2011 VA examination report notes complaints of instability.  On examination, there was laxity of the medial collateral ligament with valgus stress, but the anterior and posterior drawer signs were negative.  The lateral collateral ligament was intact.  In an August 2011 addendum, the examiner stated there was mild laxity of the medial collateral ligament.  The April 2015 VA DBQ shows that the examiner concluded that there was no history of recurrent left knee subluxation, or lateral instability.  On examination, there was no anterior instability, posterior instability, medial instability, or lateral instability.  In the Board's judgment, these findings are insufficient to show that the Veteran's left knee is productive of slight recurrent subluxation or lateral instability, such that a separate 10 percent rating is warranted under DC 5257.  In this regard, although there was a finding of "mild" laxity of the medial collateral ligament in February 2011, this report is contrary to findings dated prior to, and after, that date.  Furthermore, laxity is not per se 
recurrent subluxation or lateral instability.  The subsequent findings in the April 2015 VA DBQ are more detailed and extensive, and they clearly indicate that the Veteran's left knee is not productive of any instability, as defined at DC 5257.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  The Board has considered that the April 2015 examiner stated that the Veteran is unable to perform all but the most minimal of sedentary work due to "instability of the leg."  However, an opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997); Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012).  In this case, the examiner's findings clearly show that the Veteran's left knee is not productive of slight recurrent subluxation or lateral instability from a clinical standpoint, and he appears to use the word "instability" in a more general way, to encompass such symptoms was weakness and falling.  Id.; see also Madden.  The Board therefore finds that the evidence is insufficient to show slight recurrent subluxation or lateral instability of the left knee under DC 5257.  In making this determination, the Board finds that since DC 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, do not apply.  Johnson  v. Brown, 9 Vet. App. 7, 9 (1996).

However, the Board is cognizant of the Veteran's use of a knee brace and his complaints of falls (as well as his daughter's reports of his falling).  As such, the Board is comfortable that the assigned 20 percent rating for instability is appropriate.

Finally, the evidence does not show that the Veteran's left knee is productive of ankylosis, a dislocated semilunar cartilage, or symptomatic removal of the semilunar cartilage.  Accordingly, the Board finds that the criteria for a separate compensable rating under DC's 5256, 5258, and 5259 are not shown to have been met.  In addition, there is no basis to award a separate rating for a malunion or other impairment of the tibia and fibula under 38 C.F.R. § 4.71a, DC 5262.  

As described, an increased rating for the Veteran's left knee disability is not warranted at this time.

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions.  In addition, this issue has not been argued by the Veteran, nor is it reasonably raised by the record.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

The Board has considered the Veteran's statements that he should be entitled to a combined evaluation in excess of 40 percent.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his left knee symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant an increased combined evaluation.  However, to the extent that the claim has been denied, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assessment of the severity of his disabilities.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded two examinations.  Additionally, the Veteran was scheduled to testify at a hearing before the Board, but he withdrew his hearing requrest.


As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

An increased rating for the Veteran's left knee disability is denied. 


REMAND

With regard to the claim for a TDIU, the Board has determined that this claim has been raised by the April 2015 VA DBQ.  Although it has not been adjudicated by the agency of original jurisdiction, the Board has jurisdiction over it.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, this claim is inextricably intertwined with the issue of entitlement to service connection for a right knee disability that has been raised, but has not yet been adjudicated by the RO.  Thus, the Veteran's TDIU claim must be deferred pending adjudication of the claim for service connection for a right knee disability.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's claim service connection for a right knee disability.

2.  Thereafter, adjudicate the claim for a TDIU.

3.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered, and the Veteran and his representative should be given an opportunity to respond to the SSOC.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Matthew W. Blackwelder
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


